PRIVATE AND CONFIDENTIAL

 

 

November 26, 2018

 

 

OLAREGEN THERAPEUTIX INC.

1001 Avenues of Americas

New York, NY 10018

Attention: Anthony J. Dolisi,

CEO & President

 

 

Dear Sirs:

 

Re:       Binding Letter of Intent

 

This letter agreement sets forth our agreement and understanding as to the
essential terms of the sale to Generex Biotechnology Corporation (or an
affiliate thereof) (the “Purchaser”) by Olaregen Therapeutix Inc. (the
“Company”) of equity securities in the capital of the Company equal to fifty-one
percent (51%) of the issued and outstanding equity securities in the capital of
the Company on a post-closing basis (the “Transaction”). The parties intend this
letter agreement to be binding and enforceable, and that it will inure to the
benefit of the parties and their respective successors and assigns.

 

 1. Purchased Shares. On the terms and subject to the fulfilment of the
    conditions hereof, on the Closing Date (as that term is hereinafter defined)
    the Company will sell to the Purchaser, and the Purchaser will purchase and
    accept from the Company, an aggregate of common shares in the capital of the
    Company equal to no less than fifty-one percent (51%) of the issued and
    outstanding equity securities in the capital of the Company on a
    post-closing basis (the “Purchased Shares”).

 

 2. Purchase Price. The price payable by the Purchaser to the Company for the
    Purchased Shares will be $3.75 per share for an aggregate sum of Twelve
    Million Dollars ($12,000,000.00) (the “Purchase Price”).



 1 

 



 1. Within two (2) business days of the execution of this Letter of Intent, the
    Purchaser will pay to the Company a Commercialization Milestone Payment in
    the amount of Four Hundred Thousand Dollars ($400,000.00) (the “Milestone
    Payment”) by wire transfer of immediately available funds.

 

i.On the Closing Date, the Milestone Payment (without interest) will be deemed
applied against the Purchaser’s obligation to make payment of the Purchase Price
(106,666 shares of Company common stock).

 

ii.In the event of the termination of this letter agreement after payment of the
Milestone Payment (otherwise than by operation of the execution and delivery of
the Formal Agreement), at the Purchaser’s sole option, (x) the Milestone Payment
shall be repayable by the Company, without interest, within 180 days of the date
of termination of this letter agreement (unless the Milestone Payment is due and
payable on an earlier date pursuant to paragraph 2(f) of this letter agreement),
or (y) in full and final satisfaction of the Company’s obligation to repay the
Milestone Payment, the Company shall issue to the Purchaser that number of
common shares in the capital of the Company equal to 2% of the issued and
outstanding equity securities in the capital of the Company (on a post-issuance
basis) calculated as at the date of this letter agreement.

 

 2. The balance of the Purchase Price will be due and payable by the Purchaser
    to the Company as follows (the “Incremental Payments”):



i.$800,000 (213,333 shares of Company common stock) on December 31, 2018;

ii.$800,000.00 (213,333 shares of Company common stock) on January 31, 2019;

iii.$3,000,000.00 (800,000 shares of Company common stock) on February 28, 2019;

iv.$1,000,000.00 (266,666 shares of Company common stock) on May 31, 2019; and

v.$6,000,000.00 (1,600,000 shares of Company common stock) on September 30,
2019.



 2 

 

 

 3. Provided that each of the Incremental Payments is made when due, the price
    to be paid by the Purchaser for each share of the Company’s common stock
    shall be $3.75 per share. In the event any Incremental Payment is not paid
    when due:

 

i.The Company, in its sole discretion, shall have the option to increase the per
share purchase price (and therefore the aggregate Purchase Price) for all
remaining Purchased Shares from $3.75 per share to $4.00 per share. The
Purchaser’s percentage ownership interest in the Purchased Shares shall vest in
accordance with the payment schedule set forth above and shall be calculated and
aggregated, as the case may be, based upon the amount of the Purchase Price paid
at any given time.

 

ii.The Purchaser shall have a period of fifteen (15) calendar days following the
date upon which an Incremental Payment (other than the Incremental Payment due
on September 30, 2019) is due and payable to “cure” the default by making
payment of such Incremental Payment in full (but subject to any per-Purchased
Share price increase mandated by subparagraph (i) above) failing which the
Company shall be entitled in its sole discretion to pursue alternative sources
of capital without regard to any pre-emptive rights, rights of first refusal, or
anti-dilution protections otherwise available to the Purchaser.

 

iii.In the event that the Purchaser fails to make full payment when due of the
Incremental Payment due on September 30, 2019, the Purchaser’s entitlement to
purchase the Purchased Shares applicable in respect of that Incremental Payment
(1,600,000 shares of Company common stock) shall be forfeit and the Company
shall be entitled to “claw back” fifty percent (50%) of any and all Purchased
Shares theretofore purchased by the Purchaser (800,000 shares of Company common
stock) as liquidated damages.

 

 4. The Purchaser acknowledges and agrees that if Joseph Moscato ceases to be
    the President or Chief Executive Officer of the Purchaser, then the Company
    has the right to decline to accept any Incremental Payments due and payable
    after the effective date of such cessation and thereafter decline to sell
    any further Purchased Shares to the Purchaser.

 

 5. Provided further that the Purchaser shall be entitled, in its sole
    discretion, to accelerate payment (and therefore common share vesting) of
    any Incremental Payment, in whole or in part.



 3 

 



 6. The Formal Agreement (as that term is hereinafter defined) will provide that
    it shall be a condition precedent to closing that the Company will covenant
    and agree to deliver to the Purchaser, within sixty (60) calendar days of
    the Closing Date the financial statements of the Company mandated by
    Regulation S-X (17 C.F.R. Part 210) audited by a PCAOB auditor (the
    “Financial Statements”) so as to facilitate consolidation of such financial
    statements with those of the Purchaser. In the event that the Financial
    Statements are not delivered to the Purchaser on or before the Delivery
    Date, the Purchaser shall be entitled, in its sole discretion, to rescind
    the Transaction, in which event (i) the Milestone Payment and any
    Incremental Payments made prior to such rescission will be forthwith due and
    repayable by the Company to the Purchaser, and (ii) the Company will
    transfer and assign to the Purchaser an undivided twenty percent (20%)
    interest in any and all intellectual property of the Company as at the date
    of this letter agreement together with any and intellectual property derived
    therefrom.

 

 7. The Purchase Price will be utilized by the Company solely in accordance with
    a use of proceeds, budget, and timeline annexed to the Formal Agreement. The
    Deposit shall be applied solely in support of the “soft” commercial launch
    of the Company product Excellagenâ (the Company’s proprietary FDA-approved
    syringe-based flowable topical get that promotes the activation of the
    healing process for the treatment of dermal wounds).

 

 8. On the Closing Date, the Company will issue to the Purchaser an aggregate of
    133,334 shares of its common stock in respect of the Milestone Payment. The
    balance of the Purchased Shares will be issued to Purchaser incrementally as
    Incremental Payments are made by the Purchaser.

 

 3. Conditions Precedent to Closing. The closing of the Transaction will be
    subject to the satisfaction of the following conditions precedent (in
    addition to any conditions precedent identified in the Formal Agreement (as
    that term is hereinafter defined)) (the “Conditions Precedent”):

 

 1. The parties shall have agreed upon the terms and conditions of a formal
    agreement in respect of the Transaction (the “Formal Agreement”), which
    Formal Agreement shall memorialize the provisions of this letter agreement
    and include industry-standard terms and conditions in respect of the
    Transaction. For greater certainty, the Formal Agreement will contain
    representations and warranties customary to transactions like the
    Transaction, including, without limitation, representations and warranties
    by the Company (i) as to the accuracy and completeness of the Company's
    internally generated financial statements, dated as of September 30, 2018,
    (ii) disclosure of all the Company's material contracts, commitments and
    liabilities, direct or contingent; (iii) the physical condition,
    suitability, ownership and absence of liens, claims and other adverse
    interests with respect to the Company's assets; (iv) issuance and status of
    the Purchased Shares; (e) the absence of liabilities with respect to the
    Company and liabilities incurred in the ordinary course of business since
    the date of latest audited financial statements; (f) the absence of a
    material adverse change in the condition (financial or otherwise), business,
    properties, assets or prospects of the Company; (g) the absence of pending
    or threatened litigation, claims, investigations or other matters affecting
    the Transaction; (h) the Company's compliance with laws and regulations
    applicable to its business and obtaining all licenses and permits required
    for its business; and (i) the due incorporation, organization, valid
    existence, good standing and capitalization of the Company. The parties
    hereby covenant and agree to diligently pursue good faith negotiation of the
    Formal Agreement.



 4 

 

 

 2. Each of the Purchaser and the Company shall be satisfied, in its sole
    discretion, with the results of its due diligence investigations in respect
    of the Transaction.

 

 3. The holders of the Company’s Series A Preferred Stock (the “Preferred A
    Holders”) and the holders of the Company’s common stock shall have executed
    and delivered to and in favor of the Company and the Purchaser any and all
    consents to, and waivers in respect of, the Transaction as mandated the
    terms and conditions of (i) the Amended and Restated Certificate of
    Incorporation of the Company (the “Certificate of Incorporation”), (ii) the
    August 29, 2018 Series A Convertible Preferred Stock Purchase Agreement
    between the Company and the Preferred A Holders (the “Preferred A SPA”), and
    (iii) the August 29, 2018 Investor Rights Agreement between the Company, the
    Preferred A Holders, and the holders of the Company’s issued and outstanding
    common stock (the “Rights Agreement”), such consent to include, inter alia,
    (x) consent to the composition of the Board (as that term is hereinafter
    defined), (y) consent to the issuance of the Purchased Shares to the
    Purchaser, and (z) a waiver of the preemptive purchase rights set forth in
    the Rights Agreement.

 

 4. The boards of directors of each of the Purchaser and the Company shall have
    approved the Transaction.



 5 

 

 

 4. Closing Date. The closing date of the Transaction (the “Closing Date”) shall
    be the closing date specified in the Formal Agreement; provided, however,
    that either party shall be entitled, in its sole discretion, to terminate
    this letter agreement in the event that the Formal Agreement has not been
    executed and delivered by December 31, 2018. In the event that the Formal
    Agreement has not been executed and delivered prior to the due date for
    payment of the First Incremental Payment , the Purchaser shall nonetheless
    make the First Incremental Payment ($800,000.00) when due. In the event of
    the termination of this letter agreement after payment of the First
    Incremental Payment (otherwise than by operation of the execution and
    delivery of the Formal Agreement), at the Purchaser’s sole option, (x) the
    First Incremental Payment shall be repayable by the Company, without
    interest, within 180 days of the date of termination of this letter
    agreement (unless the First Incremental Payment is due and payable on an
    earlier date pursuant to paragraph 2(f) of this letter agreement), or (y) in
    full and final satisfaction of the Company’s obligation to repay the First
    Incremental Payment, the Company shall issue to the Purchaser that number of
    common shares in the capital of the Company equal to 2% of the issued and
    outstanding equity securities in the capital of the Company (on a
    post-issuance basis) calculated as at the date of this letter agreement.

 

 5. Board Membership & Executive Management Participation. From and after the
    Closing Date and for so long as the Purchaser is the registered and
    beneficial owner of not less than fifty-one percent (51%) of the issued and
    outstanding equity securities in the capital of the Company, the size of the
    Company’s Board of Directors (the “Board”) shall be set at seven (7) and
    shall be comprised of[1]:

 

 1. Anthony Dolisi, Chairman of the Board, President & Chief Executive Officer
    of the Company;

 

 2. one appointee of the Company;

 

 3. Joseph Moscato, the President & Chief Executive Officer of the Purchaser;

 

 4. one appointee of the Purchaser;

 

 5. one appointee of the Preferred A Holders in accordance with the Investor
    Rights Agreement; and

 

 6. two independent directors agreed upon by the Company and the Purchaser.[2]



[1] The parties acknowledge that the composition of the Board contemplated by
this letter agreement will not meet the initial listing requirements for the
Exchange Listing. In order to achieve an Exchange Listing, a majority of the
members of the Board will have to qualify as “independent.”

[2] The parties acknowledge that it may be necessary to amend the Amended and
Restated Certificate of Incorporation of the Company in order to achieve the
composition of the Board contemplated by this letter agreement.

 6 

 

 

The Company shall reimburse directors for reasonable expenses associated with
travel in attending Board meetings. The Company shall also tender a stipend or
other remuneration to the two (2) independent directors, in such amount(s) as is
customary in the industry. The Company will maintain director and officer
liability insurance with recognized carriers with coverage and in amounts
satisfactory to the Purchaser.

 

Upon execution and delivery of this letter agreement, for throughout the
currency of this letter agreement, Anthony Dolisi shall be invited to attend
each and every meeting of the board of directors of the Purchaser as an
“observer”.

 

 6. Purchaser Rights of First Refusal.



 1. The Purchaser will have a right of first refusal, exercisable in its sole
    discretion, in respect of the provision of any requisite funding (“R&D
    Funding”) for any research and development undertakings by the Company as
    designated and approved by the Board (“R&D Undertakings”). If the Purchaser
    exercises such right of first refusal and provides the R&D Funding, the
    Company and the Purchaser will each hold an undivided fifty percent (50%)
    interest in any and all intellectual properties generated by the R&D
    Undertakings (and, by extension, the proceeds of any commercial exploitation
    thereof).

 

 2. The Purchaser will have a right of first refusal, exercisable in its sole
    direction, in respect of the provision to the Company of any working capital
    required by the Company.

 

 7. Pre-Closing Company Operation. Commencing on the date hereof and ending on
    the Escrow Release Date:

 

 1. Conduct of Business. The Company shall: use its best efforts to preserve
    intact the Company’s business organization, its board of directors, its
    employees and other business relationships; continue to operate in the
    ordinary course of its business and maintain its books, records and accounts
    in accordance with generally accepted accounting principles, consistent with
    past practice; use its reasonable best efforts to maintain the Company's
    current financial condition, including working capital levels; not incur any
    indebtedness or enter into any agreements to make business or product line
    acquisitions; and, not declare or make any dividend or stock distributions.



 7 

 

 

 2. Standstill. The Company shall not enter into, nor continue any extant,
    negotiations for any merger or acquisition of the Company, any financing
    that may result in a change of control of the Company, or the sale of all or
    substantially all of the Company’s assets without providing written
    notification to Purchaser and procuring the Purchaser’s written consent to
    proceed. The Company acknowledges that the Purchaser will incur significant
    expense in connection with its due diligence investigations of the Company
    and preparation and negotiation of the Formal Agreement. As a result, upon
    execution of this letter agreement, the Company shall terminate any extant
    discussions or negotiations with, and shall cease to provide information to
    or otherwise cooperate with, any party other than the Purchaser and its
    representatives with respect to a Prospective Acquisition Transaction (as
    that term is hereinafter defined. In addition, from and after the date
    hereof, neither the Company nor any of its shareholders, subsidiaries or
    affiliates, or any of their respective officers, directors, employees,
    members, managers, representatives or agents, will directly or indirectly
    encourage, solicit, initiate, have or continue any discussions or
    negotiations with or participate in any discussions or negotiations with or
    provide any information to or otherwise cooperate in any other way with, or
    enter into any agreement, letter of intent or agreement in principle with,
    or facilitate or encourage any effort or attempt by any corporation,
    partnership, company, person or other entity or group (other than the
    Purchaser and its shareholders, subsidiaries or affiliates, or any of their
    respective officers, directors, employees, members, managers,
    representatives or agents) concerning any merger, joint venture,
    recapitalization, reorganization, sale of substantial assets, sale of any
    shares of capital stock, investment or similar transaction involving the
    Company or any subsidiary or division of the Company (each, a "Prospective
    Acquisition Transaction"). The Company shall notify the Purchaser promptly
    in writing of any inquiries, proposals or offers made by third parties to
    the Company or any of its shareholders, subsidiaries or affiliates, or any
    of their respective officers, directors, employees, members, managers,
    representatives or agents with respect to a Prospective Acquisition
    Transaction and furnish the Purchaser the terms thereof (including, without
    limitation, the type of consideration offered and the identity of the third
    party). The Company shall deal exclusively with the Purchaser with respect
    to any Prospective Acquisition Transaction.

 

 8. Post-Closing Company Operations. On the Closing Date, the Purchaser and the
    Company will execute and deliver an operating agreement (the “Operating
    Agreement”) in respect of the day-to-day management of the business,
    affairs, and operations of the Company. The Operating Agreement will include
    the following terms:

 

 8 

 

 



 1. Until the earlier of (i) the fourth anniversary of the Closing Date, and
    (ii) the effective date of an Exchange Listing (at that term is hereinafter
    defined): (x) the Company’s extant management team (as such team may be
    modified from time to time by the Board) will manage the day-to-day
    business, affairs, and operations of the Company in its sole discretion,
    subject to the supervisory oversight of the Board; and (y) the Board will be
    populated with the individuals identified in the Formal Agreement, subject
    to the Purchaser’s entitlement described in sub-paragraph (b) below and to
    the entitlement of the Board to fill vacancies in accordance with the
    Company’s by-laws and applicable law.

 

 2. For so long as the Purchaser holds not less than twenty percent (20%) of the
    issued and outstanding equity securities in the capital of the Company, the
    Purchaser will be entitled to appoint one (1) individual to serve on the
    Board.

 

 3. For so long as the Purchaser holds not less than twenty percent (20%) of the
    issued and outstanding equity securities in the capital of the Company, the
    Purchaser will have standard-form: tag-along rights; preemptive securities
    purchase rights; and, standard or customary anti-dilution protections.

 

 4. The Company will have a standard-form drag-along right in respect of any
    securities in the capital of the Company of which the Purchaser is the
    registered owner.

 

 5. The Purchaser (or one or more affiliates of the Purchaser as designed by the
    Purchaser) will have an exclusive license to distribute the Company’s
    products in the United States via the Purchaser’s direct-to-patient and
    management services organizations at contracted prices equal to one percent
    (1%) above the applicable Federal Government Prices.

 

 9. Upon the earliest of (a) the second anniversary of the Closing Date, and
    (ii) the date upon which audited financial statements disclose Company
    EBITDA of not less than Ten Million Dollars ($10,000,000.00) for the
    12-month period ending on the date of such financial statements, it is
    understood and agreed that the Company shall have the absolute right to take
    itself public and list its common shares of stock on a national stock
    exchange in the United States (an “Exchange Listing”). Should that occur,
    the Company shall have the option to acquire the Purchased Shares from the
    Purchaser on the following terms and conditions:

 

 1. At any time during the period commencing thirty (30) trading days after the
    effective date of the Exchange Listing and ending ninety (90) trading days
    after such effective date, the Company, upon written notice to the
    Purchaser, may elect to purchase up to thirty-five percent (35%) (leaving
    16% remaining in the Company) of the Purchased Shares of which the Purchaser
    is the registered and beneficial owner as at the date of receipt of such
    notice.



 9 

 

 

 2. The per-share purchase price in respect of any Purchased Shares purchased by
    the Company pursuant to sub-paragraph (a) above will be equal to the VWAP of
    the Company’s common shares for the thirty (30) trading days following the
    effective date of the Exchange Listing. For purposes of this letter
    agreement, “VWAP” means, for any date, the daily volume weighted average
    price for such date (or the nearest preceding date) of the relevant
    securities on the trading market where such securities are then listed or
    quoted as reported by Bloomberg L.P. (based on a trading day from 9 a.m. New
    York City time to 4:02 p.m. New York City time.

 

 10. Representations & Warranties - Company. The Company represents and warrants
     to the Purchaser as follows, and confirms that the Purchaser is relying
     upon the accuracy of each of such representations and warranties in
     connection with the purchase of the Purchased Shares and the completion of
     the other transactions hereunder:

 

 1. On the Closing Date, the Purchased Shares will constitute fifty-one percent
    (51%) of the issued and outstanding equity securities in the capital of the
    Company on a fully-diluted basis.

 

 2. The Company has good right, full corporate power and absolute authority to
    enter into this letter agreement and to sell the Purchased Shares to the
    Purchaser in the manner contemplated hereby and to perform all of the
    Company’s obligations hereunder.

 

 3. Other than as contemplated by the Certificate, the Preferred A SPA, and the
    Rights Agreement, no person (including any form of entity or organization)
    has any agreement, option, understanding or commitment, or any right or
    privilege (whether by law, pre-emptive or contractual) capable of becoming
    an agreement, option or commitment, including convertible securities,
    warrants or convertible obligations of any nature, for, (i) the purchase,
    subscription, allotment or issuance of, or conversion into, any of the
    unissued shares in the capital of the Company or any securities of the
    Company, or (ii) the purchase or other acquisition from the Company of any
    of its undertaking, property or assets, other than in the ordinary course of
    the Company’s business.



 10 

 

 

 11. Representation & Warranties – Purchaser. The Purchaser represents and
     warrants to the Company as follows, and confirms that the Company is
     relying upon the accuracy of each of such representations and warranties in
     connection with the sale of the Purchased Shares and the completion of the
     other transactions hereunder: The Purchaser has good right, full corporate
     power, and absolute authority to enter into this letter agreement, to
     acquire the Purchased Shares from the Company in the manner contemplated
     hereby, and to perform all of the Purchaser’s obligations hereunder.

 

 12. Confidentiality. The parties acknowledge being bound by a reciprocal
     confidential disclosure agreement made as of the 13th day of September,
     2018 (the “CDA”), the terms of which are incorporated hereby by reference.

 

 13. Disclosure. The Company hereby acknowledges and accepts that,
     notwithstanding anything to the contrary set forth in the CDA, within four
     (4) business days of the date of execution and delivery of this letter
     agreement, the Purchaser will be obligated by applicable federal securities
     laws to file a Form 8-K Current Report with the U.S. Securities and
     Exchange Commission disclosing the existence, terms, and conditions of this
     letter agreement. All press releases and other public announcements
     relating to this letter agreement or the Transaction will be agreed upon by
     both parties acting reasonably.

 

 14. Expenses. The parties will pay all of their respective expenses incidental
     to this letter agreement, the Formal Agreement, and the consummation of the
     Transaction (and, for greater certainty, the fees and expenses associated
     with the requisite audit of the Company’s financial statements will be
     borne by the Company). Each party hereby represents and warrants to the
     other that there are no brokerage or finder’s fees that are or will be
     payable in respect of the Transaction.

 

 15. Governing Law. This letter agreement shall be governed by and construed in
     accordance with the laws of the State of New York without regard to any
     conflict of laws principles.



 

 

Signature Page to Follow

 

 

 11 

 

 



If the foregoing correctly sets forth our mutual understanding and agreement,
please so indicate by signing where indicated below and returning a signed copy
to the Purchaser.

 



    GENEREX BIOTECHNOLOGY CORPORATION         By:     Name: Joseph Moscato  
Title: President & Chief Executive Officer                 OLAREGEN THERAPEUTIX
INC.       11/24/2018 By: /s/ Anthony J. Dolisi   Name: Anthony J. Dolisi  
Title: Chief Executive Officer and President      

 

 12 

 

